Note: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                   2007-5100


     GREENBRIER, WOODLAKE VILLAGE PARTNERSHIP, COLONIAL TERRACE
    APARTMENTS, LTD., FIRST BUENA VIDA, LTD., FIRST FAIRMONT TERRACE,
  LTD., FIRST FAIRMONT II, LTD., FIRST PLAZA DORADO LIMITED PARTNERSHIP,
   FIRST PLAZA HILLS EAST LIMITED PARTNERSHIP, HILLCREST APARTMENTS,
    LTD., JACKSON MANOR APARTMENTS, LTD., C.A. HOBBS, JR., LAURYCE G.
    HOBBS, CHARLES L. ADRIAN, HUGH V. HUGH V. SMITH ENTERPRISES, INC.,
 SOUTHBROOK GARDEN APARTMENTS, LTD., and SUGAR GROVE SQUARE, LTD.,

                                                                 Plaintiffs,


                                       and

   5000 SOUTH HAMPTON TERRACE, AMERICAN RIVER LIMITED PARTNERSHIP,
  ASPEN MANOR, LIMITED PARTNERSHIP, BAYSIDE VILLAGE APARTMENTS, BEAR
MOUNTAIN VILLAGE, LIMITED PARTNERSHIP, BROADWAY APARTMENTS, BULLOCKS
        POINT ASSOCIATES, CALIFORNIA PROPERTIES-AGUILAR, CALIFORNIA
   PROPERTIES-GARDENS, CALFORNIA PROPERTIES-LEISURE LIFE, CALIFORNIA
PROPERTIES-VILLAGES, CAMELOT NORTH COMPANY, CAMELOT SOUTH COMPANY,
 CANYON APARTMENTS COMPANY, CARRIER ARMS APARTMENTS, LTD., CASCADE
      TERRACE LIMITED PARTNERSHIP, CHURCHLAND SQUARE APARTMENTS,
    COTTONWOOD MANOR COMPANY, DUARTE MANOR ASSOCIATES, DUNDALE
SQUARE, EAST GREEN HILLS APARTMENTS, LTD., EL CAPITAN APARTMENTS, LTD.,
  ELLENDALE ARMS APARTMENTS, ESCONDIDO PARK APARTMENTS, ESTATE OF
      DANIEL E. FOLEY, FIRST BROOKWOOD, LTD., FIRST PARKWOOD LIMITED
 PARTNERSHIP, FIRST VILLAGE WEST LIMITED PARTNERSHIP, FOOTHILL GARDENS
    LIMITED PARTNERSHIP, GARLAND GARDENS, LTD., GREENWOOD GARDENS
     ASSOCIATES, HAPPY VALLEY VILLA, HARBORVIEW TOWERS ASSOCIATES,
    HARPERS SQUARE APARTMENTS, HENDERSON INC., HIGH HOUSE VILLAGE
APARTMENTS, LTD., HOLLISTER PLAZA LIMITED, HOLLYWOOD EAST APARTMENTS,
  LTD., HOUSTON HOMES #1 LTD., IMPERIAL VILLAGE APARTMENTS, JOHN KNOX,
KPKA GREENLAKES CO., L.A. PRO III APARTMENTS, L.A. PRO VII APARTMENTS, LTD.,
  L.A. PRO XXXII APARTMENTS, LTD., LA VERNE TERRACE LIMITED PARTNERSHIP,
    LAKE VILLAGE, LAUREL CANYON TERRACE, LEIGH ANN APARTMENTS, LTD.,
    MAYFLOWER VILLAGE ASSOCIATES, MEYLER PARK APARTMENTS, MID CITY
 APARTMENTS LTD., MIDTOWN APARTMENTS LTD., MILLER AVENUE APARTMENTS,
                NAPA PARK LTD., NELD NORTH APARTMENTS LTD.,
    ONTARIO TOWNHOUSES, PALMDALIA LIMITED PARTNERSHIP, QUEEN ANN
    INVESTMENT COMPANY, REALTY PARTNERS PROP. LTD., ROLLING GREEN
   ASSOCIATES, ROLLING MEADOWS, LTD., ROSE GARDENS HOUSING LIMITED
   PARTNERSHIP, SANTA CLARA TERRACE COMPANY, SECOND LAKE VILLAGE,
  SHERIDAN EAST VILLA, SHERIDAN MANOR, SHERIDAN SOUTH VILLA, SHERIDAN
WEST VILLA, SKYLINE FOX HOLLOW JOINT VENTURE, SOUTH PARK APARTMENTS,
 LTD., SOUTHSIDE VILLAGE APARTMENTS, LTD., TEMPE APARTMENTS, A LIMITED
      PARTNERSHIP, TEMPE GARDEN I, THE VILLAGES, LTD., TRASK LIMITED
PARTNERSHIP, TURNER INVESTMENTS LTD., UNIVERSITY GARDENS APARTMENTS,
 LTD., VACAVILLE PARK APARTMENTS, VERNAL HOUSING LIMITED PARTNERSHIP,
 VILLA CAPRI LIMITED PARTNERSHIP, WALNUT MANOR LTD., WEST ARMS LIMITED
               PARTNERSHIP, and WESTSIDE APARTMENTS LTD.,

                                                      Plaintiffs-Appellants,


                                           v.


                                   UNITED STATES,

                                                      Defendant-Appellee.

       Gregory T. Jaeger, Marzulla & Marzulla, of Washington, DC, argued for plaintiffs-
appellants. With him on the brief were Nancie G. Marzulla and Roger J. Marzulla.

       Brian M. Simkin, Assistant Director, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for defendant-
appellee. With him on the brief were and Peter D. Keisler, Assistant Attorney General,
Jeanne E. Davidson, Director.

Appealed from: United States Court of Federal Claims

Senior Judge James F. Merow
                  NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                 2007-5100


   GREENBRIER, WOODLAKE VILLAGE PARTNERSHIP, COLONIAL TERRACE
  APARTMENTS, LTD., FIRST BUENA VIDA, LTO., FIRST FAIRMONT TERRACE,
 LTD, FIRST FAIRMONT II, LTD., FIRST PLAZA DORADO LIMITED PARTNERSHIP,
 FIRST PLAZA HILLS EAST LIMITED PARTNERSHIP, HILLCREST APARTMENTS,
   LTD, JACKSON MANOR APARTMENTS, LTD., CA HOBBS, JR., LAURYCE G.
  HOBBS, CHARLES L. ADRIAN, HUGH V. HUGH V. SMITH ENTERPRISES, INC.,
SOUTHBROOK GARDEN APARTMENTS, LTD., and SUGAR GROVE SQUARE, LTD.,

                                                       Plaintiffs,
                                     and

 5000 SOUTH HAMPTON TERRACE, AMERICAN RIVER LIMITED PARTNERSHIP,
   ASPEN MANOR, LIMITED PARTNERSHIP, BAYSIDE VILLAGE APARTMENTS,
BEAR MOUNTAIN VILLAGE, LIMITED PARTNERSHIP, BROADWAY APARTMENTS,
      BULLOCKS POINT ASSOCIATES, CALIFORNIA PROPERTIES-AGUILAR,
CALIFORNIA PROPERTIES-GARDENS, CALFORNIA PROPERTIES-LEISURE LIFE,
 CALIFORNIA PROPERTIES-VILLAGES, CAMELOT NORTH COMPANY, CAMELOT
     SOUTH COMPANY, CANYON APARTMENTS COMPANY, CARRIER ARMS
        APARTMENTS, LTD., CASCADE TERRACE LIMITED PARTNERSHIP,
   CHURCHLAND SQUARE APARTMENTS, COTTONWOOD MANOR COMPANY,
     DUARTE MANOR ASSOCIATES, DUNDALE SQUARE, EAST GREEN HILLS
    APARTMENTS, LTD., EL CAPITAN APARTMENTS, LTD., ELLENDALE ARMS
APARTMENTS, ESCONDIDO PARK APARTMENTS, ESTATE OF DANIEL E. FOLEY,
  FIRST BROOKWOOD, LTD., FIRST PARKWOOD LIMITEDPARTNERSHIP, FIRST
      VILLAGE WEST LIMITED PARTNERSHIP, FOOTHILL GARDENS LIMITED
       PARTNERSHIP, GARLAND GARDENS, LTD., GREENWOOD GARDENS
   ASSOCIATES, HAPPY VALLEY VILLA, HARBORVIEW TOWERS ASSOCIATES,
  HARPERS SQUARE APARTMENTS, HENDERSON INC., HIGH HOUSE VILLAGE
      APARTMENTS, LTD., HOLLISTER PLAZA LIMITED, HOLLYWOOD EAST
       APARTMENTS, LTD., HOUSTON HOMES #1 LTD., IMPERIAL VILLAGE
APARTMENTS, JOHN KNOX, KPKA GREENLAKES CO., LA PRO III APARTMENTS,
L.A. PRO VII APARTMENTS, LTD., L.A. PRO XXXII APARTMENTS, LTD., LA VERNE
TERRACE LIMITED PARTNERSHIP, LAKE VILLAGE, LAUREL CANYON TERRACE,
 LEIGH ANN APARTMENTS, LTD, MAYFLOWER VILLAGE ASSOCIATES, MEYLER
  PARK APARTMENTS, MID CITY APARTMENTS LTD., MIDTOWN APARTMENTS
      LTD., MILLER AVENUE APARTMENTS, NAPA PARK LTD, NELD NORTH
       APARTMENTS LTD., ONTARIO TOWNHOUSES, PALMDALIA LIMITED
   PARTNERSHIP, QUEEN ANN INVESTMENT COMPANY, REALTY PARTNERS
 PROP. LTD., ROLLING GREEN ASSOCIATES, ROLLING MEADOWS, LTD., ROSE
    GARDENS HOUSING LIMITED PARTNERSHIP, SANTA CLARA TERRACE
COMPANY, SECOND LAKE VILLAGE, SHERIDAN EAST VILLA, SHERIDAN MANOR,
SHERIDAN SOUTH VILLA, SHERIDAN WEST VILLA, SKYLINE FOX HOLLOW JOINT
     VENTURE, SOUTH PARK APARTMENTS, LTD, SOUTHSIDE VILLAGE
 APARTMENTS, LTD., TEMPE APARTMENTS, A LIMITED PARTNERSHIP, TEMPE
   GARDEN I, THE VILLAGES, LTD., TRASK LIMITED PARTNERSHIP, TURNER
 INVESTMENTS LTD., UNIVERSITY GARDENS APARTMENTS, LTD., VACAVILLE
 PARK APARTMENTS, VERNAL HOUSING LIMITED PARTNERSHIP, VILLA CAPRI
    LIMITED PARTNERSHIP, WALNUT MANOR LTD., WEST ARMS LIMITED
              PARTNERSHIP, and WESTSIDE APARTMENTS LTD.,

                                                             Plaintiffs-Appellants,

                                        v.

                                 UNITED STATES,

                                                             Defendant-Appellee.


                                  Judgment

ON APPEAL from the       UNITED STATES COURT OF FEDERAL CLAIMS

in CASE NO(S).           96-CV-326, 96-CV-364, 96-CV-435 and 96-CV-697

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (GAJARSA, LINN and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.

                                        ENTERED BY ORDER OF THE COURT


DATED January 14, 2008                   /s/ Jan Horbaly
                                        Jan Horbaly, Clerk